April 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           24/7 GRILL, LLC, Appellant

NO. 14-13-00099-CV                          V.

                         DONAL S. CLARK, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Donal S.
Clark, signed January 9, 2013, was heard on the transcript of the record. We have
inspected the record and find the evidence legally insufficient. We therefore order
the judgment of the court below REVERSED and RENDER judgment that
appellee take nothing.

      We order that all costs incurred by reason of this appeal be paid by appellee.

      We further order this decision certified below for observance.